Citation Nr: 0403568	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-07 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected psoriasis.       

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected psoriasis.  

3.  Entitlement to service connection for narcolepsy, to 
include as secondary to service-connected psoriasis.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1966 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.                  

The Board notes that the issue of entitlement to an increased 
rating for service-connected psoriasis was also developed for 
appellate review.  However, by an April 2003 rating action, 
the RO increased the disability rating for the appellant's 
service-connected psoriasis from 50 percent to 60 percent 
disabling under Diagnostic Code 7816, effective from August 
20, 2002.  In this regard, the Board observes that the 
criteria for evaluating skin disorders were changed and the 
new regulations became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 - 49599 (July 31, 2002).  A 60 percent 
disability rating is the maximum schedular rating under the 
new criteria for Diagnostic Code 7816.  (Under the old 
criteria, psoriasis was rated as for eczema under Diagnostic 
Code 7806, and the maximum evaluation under Diagnostic Code 
7806 was 50 percent.)  Thus, when the maximum 60 percent 
disability rating was assigned for the appellant's service-
connected psoriasis, the RO considered that to be a full 
grant of benefits as it pertained to the increased rating 
issue.  Consequently, the Board construes the issues on 
appeal to be limited to those set forth on the title page of 
this decision.  


This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In October 2003, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he was unable to work due to his service-
connected psoriasis.  (Transcript (T.) at page (pg.) 6).  The 
appellant also stated that he was currently receiving 
treatment at the VA Medical Center (VAMC) for his arthritis, 
sleep apnea, and narcolepsy, and that his treating 
physicians, specifically a Dr. J.M. and a Dr. C.M., had made 
a "connection" between his arthritis, sleep apnea, and 
narcolepsy, and his service-connected psoriasis.  (T. at 
pages (pgs.) 4, 5, & 6).  

The Board notes that prior to the appellant's October 2003 
Travel Board hearing, in February 2001, the appellant 
underwent a VA examination for the purpose of determining 
whether his service-connected psoriasis precluded him from 
obtaining and maintaining employment.  However, the Board 
observes that the February 2001 VA examination was conducted 
by a physician's assistant.  In this regard, the Board finds 
the February 2001 VA examination report deficient because the 
report was not signed by a physician as required by VA 
Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  Given that the appellant's February 
2001 VA examination was conducted by a physician's assistant 
and not a medical doctor, the Board finds that the appellant 
has not yet been afforded the benefit of an adequate medical 
examination.  See Manual M-21-1.  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed in 
order to address the issue of whether the appellant is 
unemployable due to his service-connected disability.  See 
also Friscia v. Brown, 7 Vet. App. 294 (1995).       



Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
arthritis, sleep apnea, and narcolepsy at 
any time following military service.  The 
appellant should also be specifically 
asked to provide statements from the VA 
physicians he referred to in his October 
2003 hearing, which address the question 
of whether his arthritis, sleep apnea, 
and/or narcolepsy were either caused or 
made worse by his service-connected 
psoriasis.  See Transcript at pages 4 to 
6.  With any necessary authorization from 
the appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a dermatological 
examination by an appropriate specialist, 
if available, and any other appropriate 
examination, in order to determine 
whether the appellant's service-connected 
disability precludes him from obtaining 
and maintaining employment.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner should 
elicit from the appellant and record for 
clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether the 
appellant's service-connected psoriasis 
alone precludes him from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience.  A complete 
rationale for the opinions expressed 
should be provided.  The report prepared 
should be typed.         

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

6.  The RO should then review and re-
adjudicate the issues on appeal.  If such 
action does not resolve the claims to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


							(Continued on the next 
page)



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.







	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




